DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendment 
Applicant’s amendment filed 11/02/2020 overcomes the following objection(s)/rejection(s): 
The rejection of claims 11, 16-17 under 35 U.S.C. 112 for insufficient antecedent basis has been withdrawn in view of Applicant’s amendment. 
Response to Arguments
Applicant's arguments filed 11/02/2020 have been fully considered but they are not persuasive. 
As per Applicants argument that Dassanayake  does not appear to mention projection a UV display based on a condition being met of a detection of a user aligning with a puddle lamp indicator. The remaining references fail to remedy this deficiency of Pena Casimiro and Dassanayake as well. 
The Examiner respectfully disagrees and notes that it is the combination of the Pena Casimiro, Dassanayake and Tsou that discloses the limitation highlighted above. In this case, Pena Casimiro discloses the feature of detecting whether the use aligns with the indicator, fig. 4 el. 406-408. Dassanayake discloses that when the driver grabs the door handle, a capacitive sensor or conventional switch is used to initiate a search for passive entry intelligent key. If no key is located, the UV emitter will be activated along with an imaging device (e.g. camera), [0005]. Thus, Dassanayake discloses to create and display a UV display based on the detection of a user. Therefore, incorporating the teaching of Dassanayakes’ displaying the UV display based on a window based on detecting a user with the teachings of Pena Casimiro teachings to detect a user is aligned with an indicator and when the user is aligned with the indicator to perform active scanning of a user, now discloses, to display a UV display (keypad) based on a detected user aligned with an indicator, which reads upon the claimed limitation. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Dassanayake with Pena Casimiro for the benefit of providing improved keyless control and operation of a vehicle. In addition, one would have been prompted to substitute the teaching of Dassanayake with Pena Casimiro in order to provide improved user interaction between vehicle and driver as well as improved keyless entry of a vehicle. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,300,889. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variants of each other.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12-15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pena Casimiro et al., (U.S. Pat. No. 9,707,912) in view of Dassanayake et al., (U.S. Pub. No. 2014/0015637 A1) and further in view of Tsou et al., (U.S. Pub. No. 2017/0193213 A1). 
As per claim 1, Pena Casimiro teaches a vehicle (see fig. 1A-1B) comprising: a window (fig. 1A-1B), a camera (scanning module 110 also include a camera to perform facial recognition, col. 3 lines 30-35); a puddle lamp (fig. 1 el.108 “target lamp”; col. 2 lines 66 to col. 3 line 2) an indictor pointing towards the camera location (fig. 1A-1B el. 106; and el. 110;  col. 3 lines 3-8, lines 22-27, “the position indicator may 106 may be symbol, such as a target symbol or vehicle manufacture logo, etc. Additionally, the position indicator 106 may be changeable to facilitate the target lamp 108 providing feedback to the driver 104); activate a vehicle feature upon identifying the user via facial recognition (additionally or alternatively, in some examples, the active scanning system 102 uses the camera to perform facial recognition on the driver. In such examples, the vehicle 100 does not unlock the car unless the vehicle recognizes the face of an authorized driver, col. 3 lines 65-67).
 Although Pena Casimiro discloses detecting a user aligns with the indicator (fig. 4 el. 404-408); Pena does not explicitly disclose a camera facing the window; a UV source; and a controller to create via a UV source, a display onto the window upon detecting a user aligns with an indicator.
However, Dassanayake  teaches a camera facing the window (fig. 4-5, [0025-0026] el. 160; claim 6, the camera and the light emitting device are both positioned on the interior spade side the vehicle window); a UV source (UV emitter; [0005], [0008], [0026] el. 155); a controller to: create, via UV source a display onto the window (fig. 2, 6 el. 120; projecting access code entry region on window) upon detecting a user (see figs. 1 and 7; [0009]). Thus, substituting the teaching of Dassanaykes’ displaying the UV display based on a window based on detecting a user with the teachings of Pena Casimiro teachings to detect a user is aligned with an indicator and when the user is aligned with the indicator to perform 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Dassanayake with Pena Casimiro for the benefit of providing improved keyless control and operations of vehicle.   
Although Pena Casimiro (modified by Dassanayake) as a whole discloses a UV source; and a controller to: project, via the UV source, a display upon detecting a user (see Dassanayake; [0009] and fig. 7-8), Pena Casi9miro does not explicitly disclose providing directions to the user, via the display, to position a face of the user in front of the camera. 
However, Tsou teaches provide directions to the user, via the display, to position a face of user in front of the camera (see fig. 5-7; face aligning graphic PB [0086]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Tsou with Pena Casimiro (modified by Dassanayake) in order to provide improved identity verification. 
As per claim 3, Pena Casimiro (modified by Dassanayake and Tsou) as a whole teaches everything as claimed above, see claim 1. In addition, Pena Casimiro wherein the camera captures image to enable the controller to detect when the user aligns with the indicator (col. 3 lines 65-67).
As per claim 4, Pena Casimiro (modified by Dassanayake and Tsou) as a whole teaches everything as claimed above, see claim 1. In addition, Pena Casimiro teaches a sideview mirror adjacent to the window, the puddle lamp being positioned on the sideview mirror (see fig. 1A). 
As per claim 6, Pena Casimiro (modified by Dassanayake and Tsou) as a whole teaches everything as claimed above, see claim 1. In addition, Pena Casimiro teaches wherein the vehicle feature activated by the controller includes unlocking a door to facilitate vehicle entry of the user (col. 3 lines 65-67).
claim 7, Pena Casimiro (modified by Dassanayake and Tsou) as a whole teaches everything as claimed above, see claim 6. In addition, Pena Casimiro teaches wherein the vehicle feature activated by the controller includes initiating a setting that corresponds to the user (abstract, col. 1 lines 32-40; col. 2 lines 37-41). 
As per claim 8, Pena Casimiro (modified by Dassanayake and Tsou) as a whole teaches everything as claimed above, see claim 1. Pena Casimiro does not explicitly disclose wherein the window includes a UV ink layer that reflects UV light projected by the UV source onto the window to create the display on the window.
However, Dassanayake teaches wherein the window includes a UV ink layer ([0006], [0022]; the layer of light reactive substance 125 can be positioned at an interface between an interior glass layer 146 and a polymeric layer 145 (e.g., polyvinyl butyral (PVB) layer) of the window; .. further the virtual keypad indicia configured in accordance with the present invention can be provided on an interior surface of glazing using a sticker or ink application process). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Dassanayake with Pena Casimiro for the benefit of providing improved keyless control and operations of vehicle.   
As per claim 12, Pena Casimiro (modified by Dassanayake and Tsou) as a whole teaches everything as claimed above, see claim 1. In addition, Pena Casimiro discloses including a communication module configured to communicate with a fob of the user via a wireless personal area network ((col. 3 lines 60-62).
As per claim 13, Pena Casimiro (modified by Dassanayake and Tsou) as a whole teaches everything as claimed above, see claim 12. In addition, Pena Casimiro teaches wherein the puddle lamp projects the indicator in response to the controller detecting, via the communication module that the fob of the user is nearby (fig. 4 el. 402 and col. 7 line 10-22).
claim 14, Pena Casimiro (modified by Dassanayake and Tsou) as a whole teaches everything as claimed above, see claim 1. In addition, Pena Casimiro discloses including a door handle adjacent to the window (see fig. 1A). 
As per claim 15, Pena Casimiro (modified by Dassanayake and Tsou) as a whole teaches everything as claimed above, see claim 14. Pena Casimiro does not explicitly disclose wherein the controller projects, via the UV source, a keypad onto the window in response to detecting that the user has grasped the door handle.
However, Dassanayake teaches wherein the controller projects, via the UV source, a keypad onto the window in response to detecting that the user has grasped the door handle (col. 2 lines 5-13 and fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Dassanayake with Pena Casimiro for the benefit of providing improved keyless control and operations of vehicle.   
As per claim 17, which is the corresponding method with the limitations of the claimed vehicle as recited in claim 1. Thus the rejection and analysis made for claim 1 also applies here for common subject matter. 
As per claim 18, see the rejection and analysis made for claim 9. 
As per claim 19, see the rejection an analysis made for claim 13.

Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pena Casimiro et al., (U.S. Pat. No. 9,707,912) in view of Dassanayake et al., (U.S. Pub. No. 2014/0015637 A1) and further in view of Tsou et al., (U.S. Pub. No. 2017/0193213 A1) and in view of Vetter et al., (U.S. Pub. No. 2017/0236298 A1).
claim 2 Pena Casimiro (modified by Dassanayake and Tsou) as a whole teaches everything as claimed above, see claim 1. Although Pena Casimiro discloses wherein the indicator projected by the puddle lamp includes an indicator directed towards a camera (fig. 1A-1B el. 106; and el. 110; col. 3 lines 3-8, lines 22-27), and wherein detecting the user aligns with the indicator comprises determining that a position of the user is aligned with the indicator (at least fig. 4 el. 406; detect person standing on the target), Pena Casimiro does not explicitly disclose the indicator includes footprints, and wherein detecting the user aligns with the indicator comprises determining a direction of the user is aligned with the indicator. However, Pena Casimiro discloses where the position indicator 106 may be a symbol, such as a target symbol or a vehicle manufacturer logo, etc. Additionally, the position indicator 106 may be changeable to facilitate the target lamp 108 providing feedback to the driver 104, col. 3 lines 22-27). Since Pena Casimiro discloses the position indicator can be a symbol as well as being changeable to provide feedback to the user, one of ordinary skill would recognize that the position indicator is fully capable of being changeable to footprints.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate footprints (a form of a symbol) into the position indicator in order to alert the user where to position themselves in the indicator. 
Pena Casimiro does not explicitly disclose wherein detecting the user aligns with the indicator comprises determining that a position of the user is aligned with the indicator and a direction of the user is aligned with the indicator.
However,  Vetter teaches the known concept of wherein detecting the user aligns with the indicator comprises determining that a position of the user is aligned with the indicator and a direction of the user is aligned with the indicator (see at least fig. 7a-7d; the examiner notes in order to provide instructions to the user to position themselves properly, the determining the direction of the user would be necessitated). 

As per claim 9, Pena Casimiro (modified by Dassanayake and Tsou) as a whole teaches everything as claimed above, see claim 1. Pena Casimiro does not explicitly disclose wherein the created display includes at least one of a face and one or more indicator lines that direct the user in positioning a face of the user so that the face of the user is in the front of the camera.
However, Vetter teaches wherein the created display includes at least one of a face and one or more indicator lines that direct the user in position a face of the user so that the face of the user is in front of the camera (see at least fig. 4A-9d). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Vetter with Pena Casimiro with (Dassanayake and Tsou) for the benefit of in order to provide improved feedback to a user regarding body positioning.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pena Casimiro et al., (U.S. Pat. No. 9,707,912) in view of Dassanayake et al., (U.S. Pat. No. 8,994,495 B2) in view of Vetter et al., (U.S. Pub. No. 2017/0236298 A1) and further in view of Hoyos et al., (U.S. Pat. No. 9,563,998 B2).
As per claim 5, Pena Casimiro (modified by Dassanayake and Tsou) as a whole teaches everything as claimed above, see claim 4. Although Pena Casimiro (modified by Dassanayake and Tsou) discloses a camera that is positioned to capture images to enable the controller to detect when the user aligns with the indicator (col. 3 lines 30-35) Pena Casimiro does not explicitly disclose a second camera that is positioned on the sideview mirror and is configured to capture images. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hoyos with Pena Casimiro (modified by Dassanayake and Vetter) for the benefit of providing improved field of view of image capture, as well as additional safety, security and user convenience.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pena Casimiro et al., (U.S. Pat. No. 9,707,912) in view of Dassanayake et al., (U.S. Pub. No. 2014/0015637 A1) and further in view of Tsou et al., (U.S. Pub. No. 2017/0193213 A1) and in view of Vetter et al., (U.S. Pub. No. 2017/0236298 A1) and further in view of Morgana et al., (U.S. Pub. No. 2017/0270348 A1).
As per claim 10, Pena Casimiro (modified by Dassanayake, Tsou and Vetter) as a whole teaches everything as claimed above, see claim 9. Pena Casimiro does not explicitly disclose wherein the controller changes a color of the face to indicate that the face of the user is in position for facial recognition, wherein a property of a first indicator line of the one or more indicator lines is changed based on a first position of the face of the user relative to the display created on the window, and wherein a property of a second indicator line of the one or more indicator lines is changed based on a second position of the face of the user relative to the display created on the window.
However, Vetter teaches wherein the controller changes a color of an indicator to indicate that the face of the user is in position  ([0116-0117; the alignment circle 34 is and the level 31 may change color to indicator correct alignment); the property of a first indicator line of the one or more indicator lines is changed based on a position of the face of the user relative to the display created, and wherein a property of a second indicator line of the one or more indicator lines is changed based on a second position of the face of the user relative to the display created (fig. 5a-b el. 46; [0088], [0090],[0092], 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Vetter with Pena Casimiro (modified by Dassanayake and Tsou) for the benefit of in order to provide improved feedback to a user regarding body positioning.
Although Pena Casimiro (modified by Dassanayake, Tsou and Vetter) discloses to perform facial recognition (see Pena Casimiro; col. 3 lines 65-67) and a controller changes the color of an indicator to indicate a user position is aligned (Vetter, [0116-0117]), Pena Casimiro does not explicitly disclose the indicator is a face. 
However, Morgana teaches the known concept of the indicator is a face (fig. 5). 
Therefore, one of ordinary skill in the art would have been prompted to substitute the known concept of Morgana with the teachings of Pena Casimiro (modified by Dassanayake, Tsou and Vetter) in order to provide the predictable results of providing direction and feedback to a user for positioning. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pena Casimiro et al., (U.S. Pat. No. 9,707,912) in view of Dassanayake et al., (U.S. Pat. No. 8,994,495 B2) in view of Tsou et al., (U.S. Pub. No. 2017/0193213 A1) and further in view of Faibish et al., (U.S. Pat. No.10, 547,610).
As per claim 11, Pena Casimiro (modified by Dassanayake and Tsou) as a whole teaches everything as claimed above, see claim 1. Pena Casimiro does not explicitly teach including speakers that emit audible directions to the user for positioning the face of the user in front of the camera.
However, Faibish teaches the known concept of providing speakers that emit audible directions to the user for positioning the face of the user in front of the camera (col. 4 lines 26-31).
.

Claim 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pena Casimiro et al., (U.S. Pat. No. 9,707,912) in view of Dassanayake et al., (U.S. Pat. No. 8,994,495 B2) in view of Tsou et al., (U.S. Pub. No. 2017/0193213 A1) and further in view of Briceno et al., (U.S. Pub. No. 2017/0193213 A1).
As per claim 16, Pena Casimiro (modified by Dassanayake and Tsou) as a whole teaches everything as claimed above, see claim 15. Pena Casimiro does not explicitly disclose opens a door to facilitate vehicle entry in response to receiving a first code via the keypad; and provides the directions to position the face in response to receiving a second code via the keypad.
However, Dassanayake teaches opens a door to facilitate vehicle entry in response to receiving a first code via the keypad ([0009], and fig. 1, 7-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Dassanayake with Pena Casimiro for the benefit of providing improved keyless control and operations of vehicle.   
Pena Casimiro (modified by Dassanayake and Tsou) does not explicitly disclose provides the directions to position a face in response to receiving a second code via the keypad.
However, Briceno teaches provides the directions for biometric authentication in response to receiving a second code via the keypad ([0208]; asking the user to perform biometric authentication if an incorrect pin is entered). 
face aligning graphic (instructions) on display for a user, when combined, discloses displaying a face aligning graphic when requesting the user to perform biometric authentication when an invalid (second code) entered into a keypad, which reads upon the claimed limitation.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Briceno with Pena Casimiro (modified  by Dassanayake and Tsou) for the benefit of providing improved verification of a user’s identity by face recognition (or hand gesture) and eye movement traces to reduce that passwords will be cracked by a third party. 
As per claim 20, Pena Casimiro (modified by Dassanayake and Tsou) as a whole teaches everything as claimed above, see claim 15. Pena Casimiro does not explicitly disclose projecting, via the UV source, a keypad onto the window in response to detecting that the user has grasped the door handle; opening in response to receiving a first code via the keypad; and provides the directions to position the face in response to receiving a second code via the keypad.
However, Dassanayake teaches projecting, via the UV source, a keypad onto the window in response to detecting that the user has grasped the door handle ([0005], ); opening in response to receiving a first code via the keypad ([0009], and fig. 1, 7-8). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Dassanayake with Pena Casimiro (modified by Tsou) for the benefit of providing improved keyless control and operations of vehicle.   

However, Briceno teaches provides the directions for biometric authentication in response to receiving a second code via the keypad ([0208]; asking the user to perform biometric authentication if an incorrect pin is entered). 
Taking the teachings of Briceno, where disclosed is the user is asked to perform biometric authentication upon entering an invalid pin with the teachings of Pena Casimiro (modified by Dassanayake and Tsou) where disclosed is to allow vehicle control using a keypad and facial recognition, and where the facial recognition includes face aligning graphic (instructions) on display for a user, when combined, discloses displaying a face aligning graphic when requesting the user to perform biometric.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Briceno with Pena Casimiro (modified  by Dassanayake and Tsou) for the benefit of providing improved verification of a user’s identity by face recognition (or hand gesture) and eye movement traces to reduce that passwords will be cracked by a third party. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Contact 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M PRINCE whose telephone number is (571)270-1821.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA M PRINCE/               Primary Examiner, Art Unit 2486